DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4 are objected to because of the following informalities:
Claim 1, line 2, recites “A composite annular rotor” which is grammatically incorrect and should be changed to --a composite annular rotor--.
Claim 1, lines 2-3, recites “the rotor” which should be changed to --the composite annular rotor-- to maintain consistent claim terminology.
Claim 2, line 2, recites “the rotor” which should be changed to --the composite annular rotor-- to maintain consistent claim terminology.
Claim 3, lines 1-2, recites “the rotor” which should be changed to --the composite annular rotor-- to maintain consistent claim terminology.
Claim 4, line 2, recites “the rotor” which should be changed to --the composite annular rotor-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sonnen et al. (US 2015/0345541 A1) in view of Groves et al. (US 5,778,735).
Regarding claim 1, Sonnen et al. discloses a flywheel, comprising:
a composite annular rotor (41) having a central axis of rotation (R) perpendicular to the composite annular rotor, wherein:
the composite annular rotor comprises a matrix material (Paragraph 0008 / Line 5) in which fibers (Paragraph 0008 / Lines 4-5), the fibers being helically wound at an initial angle (Paragraph 0035 discloses that the fiber orientation in the normal area 421 features a mean angle <60° relative to the axis of rotation) of about 50° to about 80° relative to the axis of rotation, the winding angle increasing to about 90° in a continuous or a stepwise manner (Paragraph 0035 discloses that the fibers in the reinforcement area 422 are essentially arranged in the radial direction, that is, at an angle of, if possible 90°, or almost 90°, relative to the axis of rotation, for example >80° relative to the axis of rotation);
wherein the fibers comprise:
a single chemical composition within a first chemical class of fiber (one of the fibers disclosed in Paragraph 0008); or
variable chemical compositions within a first chemical class of fiber (one of the fibers disclosed in Paragraph 0008; Paragraph 0008 discloses that a suitable combination of fibers and matrix materials to produce a suitable composite thus the use of multiple fibers is disclosed); or

Sonnen et al. does not disclose that the fibers are embedded at a concentration of about 50% to 80% by volume.
Groves et al. teaches fibers (17) embedded in a matrix material (Column 2 / Lines 38-40), and the fibers are embedded at a concentration of about 50% to 80% by volume (Column 2 / Lines 46-47) for the purpose of mitigating premature catastrophic failure of the rotor (Column 3 / Lines 11-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fibers of Sonnen et al. to be embedded at a concentration of about 50% to 80% by volume for the purpose of mitigating premature catastrophic failure of the rotor, as taught by Groves et al.
Regarding claim 2, Sonnen et al. discloses a hub (2) at the axis of rotation, the hub being coupled to the composite annular rotor.

Regarding claim 5, Sonnen et al. discloses that the matrix comprises a thermoplastic (Paragraph 0008 / Line 25) or a thermoset polymer.
Regarding claim 7, Sonnen et al. discloses that the first fiber comprises fiberglass fiber (Paragraph 0008 / Line 23).
Regarding claim 8, Sonnen et al. discloses that the first fiber comprises carbon fiber (Paragraph 0008 / Line 23).
Regarding claim 9, Sonnen et al. discloses that the first fiber comprises fiberglass fiber (Paragraph 0008 / Line 23) and the second fiber comprises carbon fiber (Paragraph 0008 / Line 23).
Regarding claim 10, Sonnen et al. discloses that the first fiber comprises carbon fiber (Paragraph 0008 / Line 23) and the second fiber comprises fiberglass fiber (Paragraph 0008 / Line 23).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnen et al. (US 2015/0345541 A1) in view of Groves et al. (US 5,778,735) as applied to claim 1 above, and further in view of Gregoire (US 5,692,414).
Regarding claim 4, Sonnen et al. in view of Groves et al. discloses all of the claim limitations, see above, but does not disclose that the hub is coupled to the composite annular rotor by a plurality of radially extending spokes.
Gregoire teaches a hub (18) that is coupled to a rotor (12) by a plurality of radially extending spokes (20).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sonnen et al. (US 2015/0345541 A1) in view of Groves et al. (US 5,778,735) as applied to claim 5 above, and further in view of Hatch (US 4,207,778).
Regarding claim 6, Sonnen et al. in view of Groves et al. discloses all of the claim limitations, see above, but does not disclose that the matrix comprises a thermoset polymer selected from the group consisting of epoxy resins, polyurethanes, polyesters, polyimides, urea-formaldehyde resins, and cyanate resins.
Hatch teaches a matrix that is comprised of a thermoset polymer selected from the group consisting of epoxy resins (Column 3 / Lines 46-47), polyurethanes, polyesters, polyimides, urea-formaldehyde resins, and cyanate resins.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the matrix material of Sonnen et al. in view of Groves et al. to be a thermoset polymer selected from the group consisting of epoxy resins, polyurethanes, polyesters, polyimides, urea-formaldehyde resins, and cyanate resins, as taught by Hatch, for the purpose of providing a material that is sufficiently strong to maintain the strength of the fiber composite.
Response to Arguments
February 24, 2022 have been fully considered but they are not persuasive.
The Applicant argued on Page 10 of the Remarks that “Sonnen paragraphs 37 and 38 further elucidate this point. Simply put there is no way the invention of Sonnen with its two and only two winding angles can read on claim 1 of the present application wherein the winding angles change, in either a stepwise fashion or continuously from a starting winding angle to a final winding angle.”
The fiber structure shown in Figure 4 shows a fiber that has a winding change in a continuous manner since the fiber is a unitary structural element.  Does the Applicant have a specific structural configuration that must be met for the winding angle to increase in a continuous manner?  As best understood, as long as a fiber gets to a winding angle of about 90° then it meets the claim limitations.  It is also noted, that Figure 4 shows only a singular fiber, but the actual invention has a plurality of fibers.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/Primary Examiner, Art Unit 3656